ORDER
PER CURIAM.
Steven W. Bruns (hereinafter, “Father”) appeals from the trial court’s judgment legally separating him from his wife, Stephanie A. Bruns. Father raises four points on appeal. Father claims the trial court erred in its determination of custody of their minor child and its valuation of their real property.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).